383 U.S. 270 (1966)
CALLENDER ET AL.
v.
FLORIDA.
No. 58,
Supreme Court of United States.
October Term, 1964.
Order and judgment of April 26, 1965, vacated.
Decided February 28, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF FLORIDA.
PER CURIAM.
The mandate of this Court in this case issued on the 21st day of May, 1965, is hereby recalled and the judgment heretofore entered on the 26th day of April, 1965, is hereby vacated. The order of the Court dated the 26th day of April, 1965, granting the writ of certiorari to the Supreme Court of Florida is vacated.
Treating the papers submitted as a petition for a writ of certiorari to the District Court of Appeal of Florida, First District, the petition for a writ of certiorari is granted and the judgments are reversed. Boynton v. Virginia, 364 U. S. 454; Abernathy v. Alabama, 380 U. S. 447.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.